Citation Nr: 0305102	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein his claim of service connection for PTSD 
was denied. 

The Board remanded the veteran's claim in November 2000 for 
development and action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In January 2003, an informal 
conference with a hearing officer was conducted in lieu of a 
formal DRO hearing.  


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current disability from 
PTSD as a result of exposure to stressors during his active 
military service.  The Board concludes that he is not 
entitled to service connection for PTSD.  The record does not 
contain medical evidence that shows the veteran meets the 
diagnostic criteria for a diagnosis of PTSD.


I.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2002).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2002).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

Service medical records reflect no complaints, treatment, or 
diagnosis of PTSD.  Treatment records from June and August 
1970 both note that the veteran was experiencing nervousness.  
The veteran's August 1980 discharge examination showed a 
diagnosis of passive aggressive personality disorder.  
Neither of the VA examinations dated in February 1998 or 
August 2002 list a diagnosis of PTSD.  In the February 1998 
VA examination report, the examiner specifically noted that 
the veteran did not have the criteria needed for a diagnosis 
of PTSD.  In the August 2002 VA examination report, the 
examiner stated that the veteran suffered from a passive 
aggressive personality disorder.         
     
The Board acknowledges the veteran's complaints of symptoms 
like anxiety, chronic sleep impairment, and nightmares in the 
VA examination reports and his July 1999.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between events during active military 
service and his current symptoms.  His opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events incurred during service and 
his current complaints of PTSD.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

Although the veteran contends that he experiences symptoms of 
PTSD, including nightmares and anxiety, there is no competent 
medical evidence of a diagnosis of PTSD of record.  Rather, 
the possibility of a diagnosis of PTSD has been specifically 
considered rejected, as the veteran does not meet the 
diagnostic criteria for such a diagnosis.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of PTSD, and specific rejection of 
the diagnosis, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the veteran's claim for service 
connection of PTSD must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for service connection for PTSD.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
June 2001 as well as a Supplement Statement of the Case dated 
in January 2003, which notified him of the type of evidence 
necessary to substantiate his claim.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Moreover, the veteran was provided multiple VA examinations 
in February 1998 and August 2002 to assess his disability.  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  As noted above, the Board 
remanded this appeal to the RO in November 2000 for action 
consistent with the VCAA.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

